ELECTION / RESTRICTION REQUIREMENT (CORRECTED)

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are subject to election of species requirement(s).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election Requirement
Due to an inadvertent typographical error in the previous Election of Species Requirement mailed 06/11/2021, a corrected Election of Species Requirement has been set forth.  
 	Specifically, in the Election of Species Requirement mailed 06/11/2021, Applicant was required to make an election of a single disclosed species, or a single grouping of patentably indistinct species in each of the three categories (a) and (b) and (c)-- i.e., as stated on page 3 of the previous Election of Species Requirement mailed 06/11/2021:
each of the three categories (a) and (b) and (c), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6, 10-11, 20 is/are generic.”

	However, due to an inadvertent typographical error, the subsequent passage from page 4 of the previous Election of Species Requirement mailed 06/11/2021 failed to include category (b) and category (c).
“Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from category (a) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.”

	In the Response filed 08/11/2021, Applicant has only made an election of species with respect to category (a), but did not make also an election of species in category (b) and an election of species on category (c).
 	In view of the possible confusion caused by the typographical error in the previous Election of Species Requirement mailed 06/11/2021, a new, corrected Election of Species Requirement follows. Additionally, the election of species requirement with respect to category (c) has been withdrawn upon reconsideration

Election of Species Requirement (Corrected)
This application contains claims directed to the following two categories (a) and (b) of patentably distinct species:
 	(a) the type of sealant layer:

		(ii) not a removable layer (claim 18, etc.);
 	(b) the type of adhesive layer:
		(i) pressure sensitive adhesive (claim 8, 16, etc.);
		(ii) permanent adhesive (claim 19, etc.).
The species are independent or distinct because they are recognized in the art as different categories of polymer materials. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect:
• a single disclosed species, or a single grouping of patentably indistinct species in category (a), 
and
• a single disclosed species, or a single grouping of patentably indistinct species in category (b)
for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7, 10-15, 20 is/are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
(a) the species have acquired a separate status in the art in view of their different classification;
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Because these species are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the species have acquired a separate status in the art: (a) in view of their different classification; (b) due to their recognized divergent subject matter; (c) because the species require a different field of search (see MPEP  § 808.02); (d) the prior art applicable to one species would not likely be applicable to another species; and/or (e) because the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of a species from category (a) 
and 
an election of a species from category (b) 
to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
 	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 18, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787